

114 S207 IS: Veterans Access to Community Care Act of 2015
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 207IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Moran (for himself, Mr. Tester, Mr. King, Mr. Daines, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to use existing authorities to furnish health care at
			 non-Department of Veterans Affairs facilities to veterans who live more
			 than 40 miles driving distance from the closest medical facility of the
			 Department that furnishes the care sought by the veteran, and for other
 purposes.1.Short titleThis Act may be cited as the Veterans Access to Community Care Act of 2015.2.Use of existing Department of Veterans Affairs authorities to furnish health care to certain veterans who have geographic inaccessibility to care(a)In generalThe Secretary of Veterans Affairs shall use the authorities specified in subsection (b) to furnish hospital care and medical services at non-Department of Veterans Affairs facilities to veterans who reside more than 40 miles driving distance from the closest medical facility of the Department to the residence of the veteran that furnishes the hospital care or medical services that are sought by the veteran, including a community-based outpatient clinic.(b)AuthoritiesThe authorities specified in this subsection are the following:(1)Section 1703 of title 38, United States Code, relating to contracts for the furnishing of hospital care and medical services through non-Department facilities.(2)Section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 128 Stat. 175), relating to the furnishing of hospital care and medical services to veterans through non-Department entities if the veteran is unable to schedule an appointment for the receipt of such care or services within the wait-time goals of the Veterans Health Administration.(3)Any other authority under the laws administered by the Secretary relating to the furnishing of hospital care and medical services at non-Department facilities.(c)Hospital care and medical servicesIn this section, the terms hospital care and medical services have the meanings given such terms in section 1701 of title 38, United States Code.